NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ____________

                                    No. 11-2333
                                   ____________

                                MARY E. D’ORAZIO,

                                                 Appellant

                                         v.

                        HARTFORD INSURANCE COMPANY
                          also known as THE HARTFORD
                                   ____________

                   On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                              (D.C. No. 2-09-cv-00403)
                     District Judge: Honorable J. Curtis Joyner
                                   ____________

                     Submitted Under Third Circuit LAR 34.1(a)
                                 January 26, 2012

          Before: AMBRO, CHAGARES and HARDIMAN, Circuit Judges.

                              (Filed: January 27, 2012)
                                   ____________

                            OPINION OF THE COURT
                                 ____________

HARDIMAN, Circuit Judge.

      Mary D’Orazio appeals the District Court’s summary judgment in favor of

Hartford Underwriters Insurance Company. We will affirm.
                                               I

       Because we write for the parties, who are well acquainted with the case, we

recount only the essential facts and procedural history.

       D’Orazio was involved in a motor vehicle accident on November 17, 2007. At the

time of the accident, she was insured by Hartford. The insurance policy at issue provided

“personal injury protection benefits . . . if incurred within 2 years from the date of the

accident causing bodily injury.” Personal injury protection benefits, in turn, covered

“[r]easonable and necessary” medical expenses and “[l]oss of wages, salary or their

equivalent, net of taxes, for work an insured would have performed had [s]he not been

injured.” Hartford had “no duty to provide coverage . . . unless there ha[d] been full

compliance with the following duties: . . . [to] [c]ooperate with [Hartford] in the

investigation, settlement or defense of any claim or suit.” In addition, D’Orazio had to

“give [Hartford] written proof of claim” no more than “2 years after expenses [were]

incurred.”

       D’Orazio submitted an application to Hartford for personal injury protection

benefits for injuries sustained in her accident, citing “[j]ust the normal body ‘snap’ upon

impact. Aching neck + shoulders, back. Some numbness + pain in legs—intermittent

headache.” She also indicated that she was unaware of the amount of medical expenses

she had incurred and that she was looking for a job.




                                              2
       Hartford covered D’Orazio’s medical expenses while she underwent physical

therapy. On April 2, 2008, Dr. Frank Sarlo noted that D’Orazio “started her physical

therapy,” but that “it really seem[ed] to flare her pain.” On May 28, 2008, D’Orazio was

“doing about the same” but reported “pretty significant pain after sitting for just short

periods of time.” She was “unwilling to return to physical therapy” because she felt it

“really made her pain a lot worse.” Dr. Sarlo concluded that, “[a]t this stage, there is

likely very little from an interventional spine perspective or physical therapeutic

perspective that would likely help” relieve D’Orazio’s pain.

       D’Orazio also submitted a claim to Hartford for wage loss benefits, stating that she

had been employed as an architect since January 2008 but had been unable to work

between March 28 and April 25 of that year. Hartford requested a disability note from

D’Orazio’s doctor for the dates she was out of work. Because D’Orazio never responded

to Hartford’s request, Hartford took no action on her wage loss claim.

       On July 9, 2008, Dr. Peter Bandera performed an independent medical

examination on D’Orazio at Hartford’s request. After the examination, he noted:

       It appears the treatment to date in terms of physical medical and rehabilitation
       have been appropriate. . . . There is a direct causal relationship between the
       above diagnosis and her injury of 11/17/07. No further therapy or diagnostic
       testing is felt necessary in light of essentially normal examination. Surgery
       would not be indicated. . . . It is felt that she can execute normal activity
       without restrictions. She does not specifically need any household
       help/transportation/medical equipment or further diagnostic testing as it would
       relate to her November 2007 accident.


                                              3
Based on this report, Hartford discontinued D’Orazio’s medical benefits.

       Following the discontinuance of her medical benefits, D’Orazio filed suit in state

court. Hartford removed the case to federal court, and D’Orazio filed an amended

complaint alleging breach of contract and bad faith based on Hartford’s failure to pay her

medical bills or wage loss claim. After concluding that Delaware law applied, the District

Court granted summary judgment to Hartford. D’Orazio filed this timely appeal. 1

                                              II

       On appeal, D’Orazio claims the District Court erred when it granted summary

judgment for Hartford on her claims for medical benefits and wage loss. 2 We disagree,

essentially for the reasons explained by the District Court in its cogent opinion.

       D’Orazio’s breach of contract claims are governed by Delaware law. “In order for

an insured to establish the contractual liability of an insurer for breach of an insurance

contract, the insured must show that [s]he has complied with all conditions precedent to

the insurer’s performance.” Rhone-Poulenc Basic Chems. Co. v. Am. Motorist Ins. Co.,

616 A.2d 1192, 1198 (Del. 1992) (citation omitted). Applying that standard, the District

Court held that D’Orazio failed to cite a disputed issue of material fact that would


       1
         The District Court had jurisdiction pursuant to 28 U.S.C. § 1332. We have
jurisdiction under 28 U.S.C. § 1291.
       2
           D’Orazio did not appeal the District Court’s judgment on her bad faith claim.


                                               4
preclude summary judgment on either her claim for medical benefits or her claim for

wage loss.

                                              A

       As for D’Orazio’s claim for medical benefits, there is no evidence that Hartford

failed to pay any of her bills prior to its decision to discontinue payment after Dr.

Bandera’s independent medical examination. Indeed, when asked at her deposition to

identify bills that had gone unpaid, D’Orazio responded that she was unaware of any.

       D’Orazio argues that the District Court should have allowed her claim for future

medical benefits to go to the jury. In support of this argument, she relies on: (1) counsel’s

argument that at trial D’Orazio would testify that she would benefit from aquatic therapy;

and (2) the expert opinion of Dr. Frederick Reichle that D’Orazio would benefit from

future physical therapy. Addressing the first point, the District Court properly held that

counsel’s representation did not constitute evidence of record. Regarding the second

point, the District Court correctly noted that Dr. Reichle reached the opposite conclusion:

       Ms[.] D’Orazio’s prognosis for recovery is guarded; [r]ecovery is quite
       unlikely because of the duration and persistence of her symptoms and the
       documented lack of response to appropriate therapies over an extended period.
       Ms. D’Orazio’s injuries constitute a definite loss of bodily function which to a
       reasonable degree of medical certainty is permanent.

                                              B

       D’Orazio’s wage loss claim fares no better than her claim for future medical




                                              5
benefits. D’Orazio requested reimbursement for lost wages for approximately one month

(between March 28 and April 25, 2008). Pursuant to its written policy, Hartford took no

action on D’Orazio’s claim until she provided written medical verification that she was

unable to work.

        The District Court correctly held that D’Orazio’s failure to comply with a

condition precedent to coverage doomed her claim for wage loss. D’Orazio suggests that

Dr. Reichle’s report substantiates her inability to work, but the report does not even

mention the time period in question. D’Orazio also offers the opinion of a vocational

expert, Dennis Mohn, who opined that the accident rendered her unemployable “in the

national labor market” and that she should be entitled to proceed to trial on a claim for

“lifetime wage loss of $2,449,482.00.” This evidence is unhelpful to D’Orazio for two

reasons. First, it does not establish that she was unable to work during the time period for

which she claimed wage loss. Second, Hartford’s policy states that wage loss benefits are

available only for a two-year period following an accident, not for the rest of the insured’s

life.

                                             III

        For the reasons stated, we will affirm the District Court’s judgment.




                                              6